  Case 19-50734-SCS                      Doc 6 Filed 05/25/19 Entered 05/26/19 00:29:23                                  Desc Imaged
                                              Certificate of Notice Page 1 of 5
Information to identify the case:
Debtor 1              Michael Brandon Wood                                              Social Security number or ITIN        xxx−xx−7988
                      First Name   Middle Name   Last Name                              EIN _ _−_ _ _ _ _ _ _
Debtor 2              Ashleigh Nicole Wood                                              Social Security number or ITIN        xxx−xx−5211
(Spouse, if filing)
                      First Name   Middle Name   Last Name                              EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Eastern District of Virginia
                                                                                        Date case filed for chapter 7 5/22/19
Case number:          19−50734−SCS


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                              12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                             About Debtor 1:                                        About Debtor 2:

1.     Debtor's full name                    Michael Brandon Wood                                   Ashleigh Nicole Wood

2.     All other names used in the
       last 8 years

3.     Address                               106 Weston Road                                         106 Weston Road
                                             Yorktown, VA 23692                                      Yorktown, VA 23692

4.     Debtor's attorney                     Kevin W. Weldon                                        Contact phone 757−214−1371
       Name and address                      Kevin W. Weldon Attorney at Law                        Email: kweldonlaw@gmail.com
                                             732 Thimble Shoals Blvd. Ste 301B
                                             Newport News, VA 23606

5.     Bankruptcy trustee                    David R. Ruby                                          Contact phone (804) 698−6220
       Name and address                      Thompson McMullan, P.C.                                Email: druby@t−mlaw.com
                                             100 Shockoe Slip, Third Floor
                                             Richmond, VA 23219
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
  Case 19-50734-SCS                      Doc 6 Filed 05/25/19 Entered 05/26/19 00:29:23                                  Desc Imaged
                                              Certificate of Notice Page 2 of 5
Debtor Michael Brandon Wood and Ashleigh Nicole Wood                                                          Case number 19−50734−SCS


6. Bankruptcy clerk's office                     Location of the Bankruptcy Clerk's Office:             For the Court:
                                                 2400 West Avenue, Suite 110
    Documents in this case may be                Newport News, VA 23607                  Clerk of the Bankruptcy Court:
    filed at this address. You may                                                       William C. Redden
    inspect all records filed in this case Mailing Address for Newport News Clerk's
    at this office or online at            Office:                                       Date: May 23, 2019
    www.pacer.gov.                         600 Granby Street, Room 400
                                           Norfolk, VA 23510
    McVCIS 24−hour case
    information:                           Hours open Monday − Friday, 9:00 AM − 4:00 PM
                                           ET, except on holidays.
    Toll Free 1−866−222−8029
                                                 Contact phone 757−222−7500

7. Meeting of creditors                          June 24, 2019 at 11:00 AM                              Location:

    Debtors must attend the meeting to be                                                               Office of the U. S. Trustee,
    questioned under oath. In a joint case,      The meeting may be continued or adjourned to a         Peninsula Business Center II,
    both spouses must attend. Creditors may      later date. If so, the date will be on the court       11751 Rock Landing Drive, Suite
    attend, but are not required to do so.       docket.                                                H1, Newport News, VA 23606

8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or           Filing deadline: August 23, 2019
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of
                                                   the subdivisions of 11 U.S.C. § 727(a)(2)
                                                   through (7),
                                                   or
                                                 • if you want to have a debt excepted from
                                                   dischargeunder 11 U.S.C § 523(a)(2),
                                                   (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be
                                                   denied under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                      Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property       conclusion of the meeting of
                                                 as exempt. If you believe that the law does not        creditors
                                                 authorize an exemption claimed, you may file an
                                                 objection.

10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.
                                                                                                               For more information, see page 3 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 2
  Case 19-50734-SCS                   Doc 6 Filed 05/25/19 Entered 05/26/19 00:29:23                                      Desc Imaged
                                           Certificate of Notice Page 3 of 5
Debtor Michael Brandon Wood and Ashleigh Nicole Wood                                                           Case number 19−50734−SCS


12. Exempt property                    The law allows debtors to keep certain property as exempt. Fully exempt property will not be
                                       sold and distributed to creditors. Debtors must file a list of property claimed as exempt. You
                                       may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe
                                       that the law does not authorize an exemption that the debtors claim, you may file an objection.
                                       The bankruptcy clerk's office must receive the objection by the deadline to object to
                                       exemptions in line 9.
13. Local Rule Dismissal               Case may be dismissed for failure to timely file lists, schedules and statements, or to attend
    Warning                            meeting of creditors. (Local Bankruptcy Rules 1007−1, 1007−3, and 2003−1.) Trustee may at
                                       the meeting give notice of intention to abandon property burdensome or of inconsequential
                                       value or intent to sell nonexempt property that has an aggregate gross value less than
                                       $2,500. Objections thereto must be filed pursuant to Local Bankruptcy Rules 6004−2 and
                                       6007−1.
14. Manner of Payment of Fees Newport News: non−debtor's check, money order, cashier's check or any authorized
                              non−debtor's credit card; cash is NOT accepted at Newport News location.
                              Norfolk: same as above; however, effective December 16, 2013, cash is accepted − ONLY in
                              the exact amount due for payment of fees and services.
Electronic bankruptcy notices are delivered faster than the U.S. Mail if you have a PC with Internet connection or a Fax machine.
For more information, go to bankruptcynotices.uscourts.gov or call, toll free: 877−837−3424. Case/docket information available
on Internet @ www.vaeb.uscourts.gov

ATTENTION DEBTORS: Receive your court notices and orders by email through the DeBN. Same−day delivery. Convenient
Access. Free. For more information and to download the request form, go to www.vaeb.uscourts.gov and select the Debtor
Electronic Bankruptcy Noticing link from the ATTENTION DEBTORS DeBN banner.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline           page 3
        Case 19-50734-SCS       Doc 6 Filed 05/25/19 Entered 05/26/19 00:29:23                Desc Imaged
                                     Certificate of Notice Page 4 of 5
                                      United States Bankruptcy Court
                                      Eastern District of Virginia
In re:                                                                                 Case No. 19-50734-SCS
Michael Brandon Wood                                                                   Chapter 7
Ashleigh Nicole Wood
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0422-6          User: jonesmoz               Page 1 of 2                   Date Rcvd: May 23, 2019
                              Form ID: 309A                Total Noticed: 35


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 25, 2019.
db/jdb         +Michael Brandon Wood,    Ashleigh Nicole Wood,    106 Weston Road,    Yorktown, VA 23692-3602
14870041       +1991 Ashe Partnership,    100 Picadily Loop,    Yorktown, VA 23692-2642
14870046        Clover Leaf Assoc,    3951-A Stillman Pkwy,    Glen Allen VA 23060
14870049       +Credit Control Corp,    PO Box 120568,    Newport News, VA 23612-0568
14870051       +FedLoan Servicing,    Attn: Bankruptcy,    PO Box 69184,   Harrisburg, PA 17106-9184
14870056       +MD Express Urgent Care,    4740 George Washington,    Yorktown Va 23692-2512
14870058       +North Amer Partners in Anesthesia,     500 J Clyde Morris Boulevard,,
                 Newport News VA 23601-1929
14870059       +Patient First,   5000 Cox Road,    Glen Allen, VA 23060-9271
14870060       +Pennisula Radiology Assoc,    PO Box 12087,    Newport News VA 23612-2087
14870063       +Revenue Recovery Corp,    612 S Gay St,,    Knoxville, TN 37902-1632
14870064       +Riverside,   PO Box 826612,    Phildelphia PA 19182-6612
14870435       +U.S. Attorney’s Office,    Suite 8000,    101 West Main Street,    Norfolk VA 23510-1651
14870069       +Virginia Aneshesia,    760 McGuire Pl Ste B,    Newport News VA 23601-1630
14870070       +Wakefield & Associates,    Attn: bankruptcy,    7005 Middlebrook Pike,
                 Knoxville, TN 37909-1156
14870071       +Wakefield and Assoc,    P.O. Box 50250,    Knoxville, TN 37950-0250

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: kweldonlaw@gmail.com May 24 2019 03:47:20        Kevin W. Weldon,
                 Kevin W. Weldon Attorney at Law,    732 Thimble Shoals Blvd. Ste 301B,
                 Newport News, VA 23606
tr             +E-mail/Text: druby@iq7technology.com May 24 2019 03:49:25        David R. Ruby,
                 Thompson McMullan, P.C.,    100 Shockoe Slip, Third Floor,     Richmond, VA 23219-4140
14870042       +E-mail/Text: bankruptcy@cffinance.com May 24 2019 03:47:32        C&f Finance Company,
                 Attn: Bankruptcy Department,    1313 E. Main St., Ste 400,     Richmond, VA 23219-3756
14870045       +E-mail/Text: Toni.Barnes@CHKD.ORG May 24 2019 03:49:28        CHKD,   601 Children’s Lane,
                 Norfolk VA 23507-1971
14870043       +EDI: CAPITALONE.COM May 24 2019 07:28:00       Capital One,    Attn: Bankruptcy,    PO Box 30285,
                 Salt Lake City, UT 84130-0285
14870044       +EDI: CHASE.COM May 24 2019 07:28:00       Chase Card Services,    PO Box 15298,
                 Wilmington DE 19850-5298
14870047       +EDI: WFNNB.COM May 24 2019 07:28:00       Comenity Bank/Victoria Secret,    Attn: Bankruptcy,
                 PO Box 182125,    Columbus, OH 43218-2125
14870048        EDI: WFNNB.COM May 24 2019 07:28:00       Comenitybank/New York,    Attn: Bankruptcy,
                 PO Box 18215,   Columbus, OH 43218
14870050       +EDI: RCSFNBMARIN.COM May 24 2019 07:28:00       Credit One Bank,    ATTN: Bankruptcy Department,
                 PO Box 98873,   Las Vegas, NV 89193-8873
14870052       +E-mail/Text: rcrawford@great-atlantic.com May 24 2019 03:48:55        Great Atlantic Management,
                 293 Independence Boulevard,    Bldg 5, Ste 400,    Virginia Beach VA 23462-5461
14870053       +EDI: IIC9.COM May 24 2019 07:28:00      I C System Inc,     Attn: Bankruptcy,    P.O. Box 64378,
                 St. Paul, MN 55164-0378
14870055       +EDI: RESURGENT.COM May 24 2019 07:28:00       LVNV Funding/Resurgent Capital,     Attn: Bankruptcy,
                 PO Box 10497,   Greenville, SC 29603-0497
14870054       +E-mail/Text: pslater@langleyfcu.org May 24 2019 03:48:54        Langley Federal Credit Union,
                 Attn: Bankruptcy,    721 Lakefront Commons,    Newport News, VA 23606-3324
14870057       +EDI: MID8.COM May 24 2019 07:28:00      Midland Funding,     2365 Northside Dr Ste 300,
                 San Diego, CA 92108-2709
14870061        EDI: PRA.COM May 24 2019 07:28:00      Portfolio Recovery,     Attn: Bankruptcy,
                 120 Corporate Blvd,    Norfold, VA 23502
14870062        E-mail/Text: colleen.atkinson@rmscollect.com May 24 2019 03:49:29        Receivable Management Inc,
                 7206 Hull Rd,   Ste 211,    Richmond, VA 23235
14870065        EDI: NEXTEL.COM May 24 2019 07:28:00       Sprint,   6391 Sprint Parkway,
                 Overland Park KS 66251-4300
14870066       +EDI: RMSC.COM May 24 2019 07:28:00      Syncb Bank/American Eagle,     Attn: Bankruptcy,
                 PO Box 965060,    Orlando, FL 32896-5060
14870067       +EDI: RMSC.COM May 24 2019 07:28:00      Synchrony Bank/ JC Penneys,     Attn: Bankruptcy,
                 PO Box 956060,    Orlando, FL 32896-0001
14870068       +EDI: VERIZONCOMB.COM May 24 2019 07:28:00       Verizon Wireless,
                 Attn: Verizon Wireless Bankruptcy Admini,     500 Technology Dr, Ste 550,
                 Weldon Spring, MO 63304-2225
                                                                                                TOTAL: 20

           ***** BYPASSED RECIPIENTS *****
NONE.                                                                                         TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
       Case 19-50734-SCS                Doc 6 Filed 05/25/19 Entered 05/26/19 00:29:23                              Desc Imaged
                                             Certificate of Notice Page 5 of 5


District/off: 0422-6                  User: jonesmoz                     Page 2 of 2                          Date Rcvd: May 23, 2019
                                      Form ID: 309A                      Total Noticed: 35


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 25, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 23, 2019 at the address(es) listed below:
              David R. Ruby   druby@t-mlaw.com, bankruptcyassistant@t-mlaw.com;druby@iq7technology.com
              John P. Fitzgerald, III    ustpregion04.no.ecf@usdoj.gov
              Kevin W. Weldon   on behalf of Joint Debtor Ashleigh Nicole Wood kweldonlaw@gmail.com,
               kevinweldon@weldonlaw.org
              Kevin W. Weldon   on behalf of Debtor Michael Brandon Wood kweldonlaw@gmail.com,
               kevinweldon@weldonlaw.org
                                                                                            TOTAL: 4
